Judge Owslev
delivered the opinion of the court.
The appellant not having settled upon the land under any contract with either the appellees or those through whom they claim; but under the mistaken impression of the land being within the adverse claim of Craig, purchased and settled under him; the court below, no doubt, decided correctly, in refusing to compel the appellees to make compensation for the improvements, made upon the land after notice of their claim, and properly dismissed the appellant’s bill with cost.
The decree must be affirmed with cost.